1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6     PERRY T. HILL,                                    Case No. 3:17-cv-00501-MMD-WGC
7                                         Plaintiff,                  ORDER
             v.
8
      DR. MICHAEL KOEHN, et al.,
9
                                     Defendants.
10

11

12          Pro se Plaintiff Perry T. Hill, who was formerly in the custody of the Nevada

13   Department of Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before

14   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United

15   States Magistrate Judge William G. Cobb, recommending that the Court dismiss this case

16   for failure to prosecute under Federal Rule of Civil Procedure 41(b). (ECF No. 37.) Plaintiff

17   had until November 26, 2019 to file an objection. To date, no objection to the R&R has

18   been filed. For this reason, and as explained below, the Court adopts the R&R and will

19   dismiss this case with prejudice.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the Court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” Id. Where a party fails to object, however,

25   the court is not required to conduct “any review at all . . . of any issue that is not the

26   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

27   Circuit has recognized that a district court is not required to review a magistrate judge’s

28   report and recommendation where no objections have been filed. See United States v.
1    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

2    employed by the district court when reviewing a report and recommendation to which no

3    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

4    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

5    district courts are not required to review “any issue that is not the subject of an objection.”).

6    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

7    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

8    1226 (accepting, without review, a magistrate judge’s recommendation to which no

9    objection was filed).

10           While Plaintiff has failed to object to Judge Cobb’s recommendation to dismiss this

11   case with prejudice, the Court will conduct a de novo review to determine whether to

12   adopt the R&R. Judge Cobb considered the factors governing dismissal under Fed. R.

13   Civ. P. 41(b), and determined they weighed in favor of dismissing this case with prejudice.

14   (ECF No. 37.) Having reviewed the R&R and the docket, the Court agrees with Judge

15   Cobb.

16           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

17   37) is adopted in full.

18           It is further ordered that this case is dismissed with prejudice.

19           The Clerk of Court is directed to enter judgment accordingly and close this case.

20           DATED THIS 3rd day of December 2019.

21

22                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25
26

27

28
